SUPERIOR COURT
OF THE
STATE OF DELAWARE

E. SCOTT BRADLEY 1 The Circle, Suite 2
JUDGE GEORGETOWN, DE 19947

March 3, 2020

Nicholas E. Bittner, Esquire Andrea G. Green, Esquire
William D. Rimmer, Esquire JACOBS & CRUMPLAR, P.A.
HECKLER & FRABIZZIO 28412 Dupont Blvd., Suite 104
800 Delaware Avenue, Suite 200 Millsboro, DE 19966

P.O. Box 128

Wilmington, DE 19899-0128

RE: State of Delaware v. Marvin Johnson
C.A. NO. S19A-07-005 ESB

Dear Counsel:

Thank you for responding to my inquiry regarding the nature of the State of
Delaware’s appeal in this workers’ compensation case. I have considered your
responses and have concluded, for the reasons set forth in my letter to you dated
February 21, 2020, that the State has indeed improperly filed an interlocutory appeal.
Accordingly, I am remanding this case to the Industrial Accident Board so that it may
consider what compensation Marvin Johnson is due, if any, for his injuries.

Once the Board does that, then the Board’s decisions on the liability and
compensation issues may be considered in one appeal if necessary. I understand that
you would like a final decision by the courts on the liability issues before you spend
the time and money addressing the issue of compensation. However, that is not how
the process works and if allowed by the courts routinely in cases like this one where
the law is well-settled, it would result in a multitude of unnecessary appeals in cases
that instead should be decided in their entirety by the Board before the appeal process
begins.
State of Delaware v. Marvin Johnson
S19A-07-005-ESB

Page 2
IT IS SO ORDERED.
ESB:tl
cc: Prothonotary’s Office

Industrial Accident Board

Very truly yours,
; Ze

E. Scott Bradley

———

Cf 1d €- Uyn ogy

1100 X3S§
ONGHLOYd dag

Vv.

- LINaG
SALT,
!
~L

Ay

$e